Title: To George Washington from Major General John Thomas, 7 April 1776
From: Thomas, John
To: Washington, George



Sir
albany apiel the 7th A: 1776

I arrived at albany in five Day after I Left the Camp at Roxbury at which place I have bin Detained to this Time by Reason of the Lakes being Impassable the Troops here & at Lake George are about Eleven Hundred & I hear Sum few are at Ticonderoga & Crown Point Prevented going forwerd as the Lakes are partly Brook up what number are in Canada I Cant assertain but am Sensible from the best Inteligence will be much Short of the Number Expected as I find the Regiments are very Incompleat General Schuyler Thinks They will be much short of Five Thousand & Should the Ministerial Troops There be Reinforsed & Quebeck Remain in Their Hands so Small a Number must be Thought to be Inadiquate for the Defence of that Quarteer your Exclency will Judge whether a Reinforsement will not be Nesesary.
The Last from Canada was about the 25th of march at which Time Things There Remained In Statu quo Doct. Francklin & others of the Committe of Congress arrived here this morning as the wather this Day or Two is moderate I am in hopes the Lake may be Passed in a few Days I Determin to Set of for the

Lake Tomorow I am Sir with the Greatest Respect your Exelencys most obediant & very Humble Serva[n]t

Jno. Thomas

